DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 2021 10487225.4 filed May 5, 2021 as required by 37 CFR 1.55.
Response to Restriction Election
Applicant’s election of Group II, a press-hardened steel component comprising an alloy core and a surface oxide layer, in the reply filed on November 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3, 5, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Claims 4, 6, and 7-14 are under examination.
Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
62 in Fig. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 4 is objected to because of the following informalities:  
Claim 4 lines 1-3 recites “The press-hardened steel (PHS)…after being subject to press hardening” where the recitation of press hardening in the body of the claims appears to be repetitive of the preamble.  Since the claim is directed to a “press-hardened steel” it appears that the press hardening process has already been performed on the steel.
Claim 4 line 4 “comprising the Cu” appears to already be required by claim 7, which recites in lines 19-20 “copper (Cu) at a concentration of greater than 0 wt.% to less than or equal to about 5 wt.%”. Greater than 0 wt.% already appears to require some amount of Cu to be present. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 lines 1-2 “The press-hardened steel (PHS)…, wherein the steel composition is in the form of a coiled sheet” fails to comply with the written description requirement. In the response filed November 22, 2022 applicant amended claim 6 to depend from the press-hardened steel of claim 7. Previous claim 6 depended from the steel composition of claim 1. In applicant’s specification, a coiled sheet is disclosed with respect to the steel composition ([0012], [0049], [0088]). In forming a press-hardened steel a blank is cut from a steel coil and the blank is hot pressed ([0088]). Therefore, applicant does not have support for the press-hardened steel being in the form of a coiled sheet. For the purposes of examination, claim 6 will be given the broadest reasonable interpretation consistent with [0088] of applicant’s specification of a product-by-process claim where the press hardened steel is formed from a coiled sheet.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 line 2 “the steel composition” renders the claim indefinite. There is insufficient antecedent basis.
Claim Interpretation
	Claim 7 line 26 “an oxide layer formed on a surface of the alloy core during hot forming of the PHS” is a product-by-process claim limitation. Determination of patentability is based on the product itself. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP 2113(I). The structure implied by the process steps is the presence of an oxide layer on a surface of the alloy core of the press-hardened steel.
	Claim 12 lines 1-2 “a strength of greater than or equal to about 500 MPa to less than or equal to about 2000 MPa” will be given the broadest reasonable interpretation of referring to yield strength and/or tensile strength.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skrlec (US 2019/0352755) in view of Kimura (US 8,129,035).
Regarding claim 7, Skrlec discloses a hot-formed (i.e. press) stainless steel component ([0001], [0025]) with a martensitic microstructure (i.e. hardened) ([0021]), a preferable (pref.) composition ([0012]-[0021]) that overlaps with that claimed, and a chromium oxide passivation layer on the surface such that further corrosion or scaling protection is not required ([0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 7 wt%
Skrlec wt%
Skrlec Citation
Kimura wt%
Kimura Citation
C
About 0.02 to 0.45
Pref. 0.08 to 0.18
[0015]
0.001 to 0.250
6:55-59
Mn
0 to about 8
Pref. 2.0 to 7.0
[0012]
0.01 to 10.00
6:65-67; 7:1-3
Ni
0 to about 8
Pref. 0.8 or less
[0012]
0.03 to 15.0
7:21-26
Cr
About 11 to 17
Pref. 9.5 to 12.5
[0014]
5.0 to 30.0
7:14-20
Si
About 1 to 3
Pref. 2.0 or less
[0018]
0.01 to 3.00
6:60-64
Mo
0 to about 5
Pref. 0.5 to 0.7
[0012]
See below.
-
W
> 0 to about 5
-
-
See below.
-
Al
> 0 to about 5
0.2 or less
[0012]
0.003 to 0.500
7:52-58
Cu
> 0 to about 5
2.0 or less
[0020]
Cu,Mo,W,V
0.10 to 5.00
7:36-42
Fe
Balance
Rest
[0012]
Balance
5:2-3
Mn+Ni
About 2 to 8
Pref. 2.0 to 7.8
[0012]
0.04 to 25.0
6:65-67; 7:1-3,21-26
Cu+Mo
>0 to about 5
Pref. 0.5 to 2.7
[0012], [0020]
0.10 to 5.00
7:36-42


Skrlec is silent to the presence of more than 0 to about 5 wt% W.
Kimura discloses a structural component for an automobile (1:10-20, 2:18-27) of a martensitic steel manufactured by press-forming (2:28-32) with a composition that overlaps with that claimed (4:63-67, 5:1-11, 6:54-67, 7:1-58) including a combined amount of Cu, Mo, W, and V of 0.10 to 5.00 wt% (7:36-43).
It would have been obvious to one of ordinary skill in the art in the steel of Skrlec to include 0.10 to 5.00 wt% Cu, Mo, W, and V because these elements improve corrosion resistance without causing production defects (Kimura 7:36-43). Skrlec discloses 2.0 or less wt% Cu ([0020]), preferably 0.5 to 0.7 wt% Mo ([0012]), and up to 0.15 wt% V ([0012]). Therefore, the combination of Skrlec in view of Kimura encompasses up to 4.50 wt% W. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 7 line 26 of “an oxide layer formed on a surface of the alloy core during hot forming of the PHS” has been considered and determined to recite a product-by-process claim limitation. Determination of patentability is based on the product itself. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP 2113(I). The structure implied by the process steps is the presence of an oxide layer on a surface of the alloy core of the press-hardened steel. As presented in the above claim 7 rejection, the teachings of Skrlec in view of Kimura read on the claimed press-hardened steel.
Regarding claim 6, Skrlec discloses casting, hot or cold rolling to form a sheet, coiling, then hot forming (i.e. the steel is formed from a coiled sheet, see the above 112(a) claim 6 rejection for claim interpretation) ([0022]). 
Regarding claim 8, Skrlec discloses 8.0 to 14.0 wt% Cr creates a chromium oxide passivation layer on the surface of the steel and achieves corrosion resistance ([0014]) and 3.5 wt% or less Si increases scaling resistance during hot forming, inhibiting the tendency for oxidation ([0018]) (i.e. 8.0 to 17.5 wt% Cr+Si). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Skrlec discloses preferably 0.08 to 0.25 wt% Nb, Ti preferably of 48/12% C + 48/ 15% N, and 0.15 wt% or less V ([0012], [0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding claim 10, Skrlec discloses a chromium oxide passivation layer on the surface to achieve fundamental corrosion resistance such that the steel object does not require any further corrosion or scaling protection ([0014]) because of the natural repassivation or chromium oxide ([0011]). 
The prior art also discloses a steel with a composition (Skrlec [0012]-[0021]; Kimura 7:36-43) and chromium surface oxide (Skrlec [0014]) that are substantially similar to that claimed. It appears the properties of the product of the prior art are substantially similar to the properties claimed, including the oxide layer being uniform and continuous.
Regarding claim 12, Skrlec discloses hot formed steel with a yield strength of 1100 to 1350 MPa and a tensile strength of 1600 to 1750 MPa ([0025]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 13, Skrlec discloses in the process of hot forming the austenitization temperature determines the properties of the steel and the fineness (i.e. prior austenite grain size) of the microstructure, where temperatures of 890 to 980°C create a fine microstructure and temperatures up to 1200°C create the finest microstructure ([0025]). The fineness of the autenitized steel is the prior austenite grain size. The austenitization temperature is a result-effective variable that achieves a recognized result of the prior austenite grain size, with increased temperature increasing fineness (i.e. decreasing prior austenite grain size). The determination of the optimum or workable ranges of said variable are characterized as routine experimentation. MPEP 2144.05(II)(B).
Regarding claim 14, Skrlec discloses the hot formed steel is used for transportation parts of vehicles (i.e. an automobile part) ([0023]).
Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skrlec (US 2019/0352755) as applied to claim 7 above, and further in view of Muto (JP H11-229080 machine translation).
Regarding claim 4,  Skrlec discloses 2.0 wt% or less Cu (i.e. the steel comprising Cu) ([0020]).
Skrlec is silent to the oxide layer further comprising oxides of the Cu after being subjected to press hardening.
Muto discloses a steel material with excellent corrosion resistance ([0001]) where Cr suppresses corrosion with an oxide scale ([0017]) and 0.1 to 2.5 wt% Cu, like Cr, also suppresses the occurrence of corrosion to improve the corrosion rate ([0018]). Since the Cr forms an oxide scale and the Cu performs the same function as the Cr, then, absent evidence to the contrary, the Cu also forms an oxide scale that improves corrosion resistance.
It would have been obvious to one of ordinary skill in the art in the steel of Skrlec for the oxide layer to include Cu because Cu in the oxide layer suppresses corrosion like Cr and improves the corrosion rate (Muto [0018]).
In the event it is determined that the teachings of Skrlec do not read on an oxide layer that is uniform and continuous, then the below rejection of claim 10 in view of Muto is applied.
Regarding claim 10, Skrlec does not explicitly recite that the oxide layer is uniform and continuous.
Muto disclose a steel material with excellent corrosion resistance ([0001]) with a surface oxide with an Ra (surface arithmetic mean roughness) of 0.5 to 50 um (i.e. uniform) ([0021]).
It would have been obvious to one of ordinary skill in the art for the oxide of Skrlec to be uniform and continuous so that it achieve sufficient rust prevention (Muto [0021]).
Regarding claim 11, Skrlec is silent to the thickness of the oxide layer.
Muto discloses a steel material with excellent corrosion resistance ([0001]) where Cr suppresses corrosion with an oxide scale ([0017], [0018]) with a thickness of 2.5 um or more ([0021]).
It would have been obvious to one of ordinary skill in the art in Skrlec for the Cr oxide layer to have a thickness of 2.5 um or more so that a practically sufficient rust preventive effect is obtained (Muto [0021]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skrlec (US 2019/0352755) as applied to claim 7 above, and further in view of Oh (US 2020/0010915).
In the event it is determined that the teachings of Skrlec do not read on the claimed prior austenite grain size, then the below rejection of claim 13 in view of Oh is applied.
Regarding claim 13, Skrlec is silent to a prior austenite grain size less than or equal to about 20 um.
Oh discloses a hot press-formed member for an automobile ([0001]) with a prior austenite grain size (PAGS) of 10 um or less ([0076]-[0078]).
It would have been obvious to one of ordinary skill in the art in the steel of Skrlec for the prior austenite grain size to be 10 um or less to suppress microcrack propagation and improve crashworthy characteristics (Oh [0076]-[0078]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rostek (US 2011/0232542) in view of Swank (US 2006/0269766).
Regarding claim 7, Rostek discloses a security cabinet ([0001]) suited to withstand stress caused by blasting ([0008]) manufactured by hot forming ([0011]) including hardening to martensite ([0017]) with a preferred composition that overlaps with that claimed ([0015]).
 Rostek discloses a higher Cr content for better resistance against thermal attacks by autogenous flame cutting or the like ([0016]) and hot forming by heating to a temperature about the AC3 point.
Rostek is silent to the presence of an oxide layer comprising oxides of at least one of Cr, Si, or Cu.
Swank discloses a stainless steel alloy with an adherent, wear resistance coating of metallic oxides ([0001], [0010]) that include Cr2O3, Cr5O12 (oxides of Cr), and CuO (oxide of Cu) ([0028], Table 1B) and form as a result of heating to greater than 815.6°C (i.e. above AC3) for  a sufficient time in an oxidizing atmosphere ([0030]).
It would have been obvious to one of ordinary skill in the art for the steel of Rostek to include an oxide layer with Cr oxides and Cu oxide because I forms an adherent, wear resistant coating (Swank [0023]), which improves the corrosion resistance of the underlying steel.
Element
Claim 7 wt%
Rostek [0015]
C
About 0.02 to 0.45
0.1 to 0.5
Mn
0 to about 8
0.2 to 2.0
Ni
0 to about 8
Max 2.0
Cr
About 11 to 17
5 to 18
Si
About 1 to 3
0.1 to 1.0
Mo
0 to about 5
0.1 to 1.0
W
>0 to about 5
0.001 to 1.0
Al
>0 to about 5
Max 0.1 
Cu
>0 to about 5
Max 0.5
Fe
Balance
Remainder
Mn+Ni
About 2 to 8
0.2 to 4.0
Cu+Mo
0 to about 5
0.1 to 1.5


Claim 7 line 26 of “an oxide layer formed on a surface of the alloy core during hot forming of the PHS” has been considered and determined to recite a product-by-process claim limitation. Determination of patentability is based on the product itself. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP 2113(I). The structure implied by the process steps is the presence of an oxide layer on a surface of the alloy core of the press-hardened steel. As presented in the above claim 7 rejection, the teachings of Rostek in view of Swank read on the claimed press-hardened steel.
Regarding claim 4, Rostek in view of Swank discloses a maximum of 0.5 wt% Cu (Rostek [0015]) and the presence of CuO (i.e. oxide of Cu) in the oxide layer (Swank [0028], Table 1B, [0030]).
Regarding claim 8, Rostek discloses 5 to 18 wt% Cr and 0.1 to 1.0 wt% Si ([0015]) (i.e. 5.1 to 19. Wt% Cr+Si). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 9, Rostek discloses a max. 0.5 wt% Ti, max. 0.5 wt% V, and max. 0.5 wt% Nb ([0015])). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 10, Rostek in view of Swank discloses an adherent, wear resistant, metallic oxide coating formed by controlled oxidation of the base alloy (Swank [0010], [0030]).
Regarding claim 11, Rostek in view of Swank discloses an oxide layer with a thickness of about 2.5 to 203 microns (Swank [0010], [0023]) does not negatively affect metallurgical and mechanical properties of the base metal, does not spall during cooling, and controls oxidation of the base alloy (Swank [0024]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Rostek discloses a tensile strength of 1200 to 2000 MPa ([0019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rostek (US 2011/0232542) in view of Swank (US 2006/0269766) as applied to claim 7 above, and further in view of Skrlec (US 2019/0352755).
Regarding claim 6, Rostek discloses hot forming and hardening (i.e. press hardening) a metal plate ([0017]).
Skrlec discloses a hot-formed (i.e. pressed) stainless steel component ([0001], [0025]) with a martensitic microstructure (i.e. hardened) ([0021]) manufactured by casting, hot or cold rolling to form a sheet, coiling, then hot forming (i.e. the steel is formed from a coiled sheet, see the above 112(a) claim 6 rejection for claim interpretation) ([0022]). 
It would have been obvious to one of ordinary skill in the art for the hot formed and hardened (i.e. press hardened) steel of Rostek to come from a coil because coiling (i.e. forming a coil) is a known process step in manufacturing a metal plate that undergoes hot forming (Skrlec [0022]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rostek (US 2011/0232542) in view of Swank (US 2006/0269766) as applied to claim 7 above, and further in view of Oh (US 2020/0010915).
In the event it is determined that the teachings of Skrlec do not read on the claimed prior austenite grain size, then the below rejection of claim 13 in view of Oh is applied.
Regarding claim 13, Rostek in view of Swank is silent to a prior austenite grain size less than or equal to about 20 um.
Oh discloses a hot press-formed member for an automobile ([0001]) with a prior austenite grain size (PAGS) of 10 um or less ([0076]-[0078]).
It would have been obvious to one of ordinary skill in the art in the steel of Rostek for the prior austenite grain size to be 10 um or less to suppress microcrack propagation and improve crashworthy characteristics (Oh [0076]-[0078]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 14, Rostek discloses a steel for a security cabinet ([0001]) that can withstand stress caused by blasting ([0008]) with a hot formed high martensitic structure ([0017]) and a tensile strength of 1200 to 2000 MPa ([0019]).
Rostek is silent to using the steel for an automobile part.
Oh discloses a hot press-formed member for an automobile ([0001]) requires corrosion resistance and crashworthiness ([0016]) with a tensile strength of 1300 MPa or more ([0015]) and a martensite structure ([0073]-[0075]).
It would have been obvious to one of ordinary skill in the art to use the steel of Rostek in view of Swank to manufacture a member for an automobile because it is formed in the same manner (i.e. hot forming, Rostek [0017]; Oh [0001]) and it has the desired properties of corrosion resistance with the oxide surface layer (Swank [0010]) and crashworthiness (i.e. withstand stress caused by blasting; Rostek [0008]), an overlapping tensile strength (Rostek 1200 to 2000 MPa [0019]; Oh 1300 MPa or more), and a martensite structure (Rostek [0017]; Oh [0073]-[0075]).
Related Art
	Ratte (US 2012/0273092)
	Ratte discloses a hot press-hardened component ([0001]) protected against corrosive attack ([0008], [0009]) that is a stainless steel ([0015]) that is martensitic ([0019], [0021]) with a composition ([0025]-[0042]) that overlaps with that claimed and a Cr oxide layer on the surface ([0028]) that is manufactured from a steel sheet ([0043], [0045]-[0050]) and is for use in vehicle body construction ([0002]).
	Chen (Chen et al. Corrosion behaviors of four stainless steels with similar chromium content in supercritical carbon dioxide environment at 650°C. Corrosion Science 156 (2019) 16-31.)
	Chen discloses AISI 630 stainless steel with a composition that reads on that claimed (Table 1) with a continuous Cy-rich oxide layer (Abstract, 3.2. Characterization of surface oxides para. 3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735